NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALBERTO MONTIEL-RIVERA,                         No.    17-72884

                Petitioner,                     Agency No. A205-868-015

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Alberto Montiel-Rivera, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014).

We deny in part and dismiss in part the petition for review.

       Substantial evidence supports the agency’s determination that Montiel-

Rivera failed to demonstrate a nexus between the harm he experienced or fears in

Mexico and a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). We lack jurisdiction to consider Montiel-Rivera’s contentions

regarding a new social group that he did not raise to the agency. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency). Thus, Montel-Rivera’s withholding of

removal claim fails.

       Substantial evidence also supports the agency’s denial of CAT relief because

Montiel-Rivera failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture).

       The record does not support Montiel-Rivera’s contentions that the BIA

failed to consider evidence or otherwise erred in its analysis of his claims.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.



                                          2                                     17-72884